— Order entered April 22, 1965, herein appealed from, unanimously reversed, on the law, with $30 costs and disbursements to abide the event, and the motion for a stay granted pending a preliminary hearing. In this case the notice of intention to make claim identifies the car involved in the accident as “ uninsured ” and/or “stolen”. On the facts stated in the petition, which are not disputed by the claimants, there is a substantial question raised whether the car was *802in fact “ uninsured ” or “ stolen ” within the meaning of the statute. It appears that the vehicle was insured and that there had been no disclaimer as of the time the notice of intention was filed, and nothing is shown to prove the vehicle was operated without the consent or permission of the owner. A preliminary hearing should be held to determine the issues raised (Matter of Rosenbaum [American Sur. Co. of N. Y.], 11 N Y 2d 310; Matter of MVAIC [Malone], 16 N Y 2d 1027; cf. Matter of Carlos [MVAIC], 24 A D 2d 747). Concur — Botein, P. J., Rabin, Stevens and Steuer, JJ.